Title: To James Madison from Carlos Martínez de Yrujo, 10 September 1805 (Abstract)
From: Yrujo, Carlos Fernando Martínez de
To: Madison, James


          § From Carlos Martínez de Yrujo. 10 September 1805, “Near Philadelphia.” Last night received JM’s much appreciated letter of 5 Sept. and this morning takes up his pen in order to confirm the receipt and to enclose the passport JM requested for George Lewis Gray, agent of the Marine Insurance Company of Norfolk, to proceed to various ports in the West Indies for the purposes mentioned.
        